Order entered December 1, 2014




                                           In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-14-00652-CV

                       JAMES MICHAEL STUART, ET AL., Appellants

                                             V.

                      U.S. BANK NATIONAL ASSOCIATION, Appellee

                         On Appeal from the County Court at Law No. 2
                                     Dallas County, Texas
                             Trial Court Cause No. CC-14-00955-B

                                          ORDER
        We GRANT appellants’ November 25, 2014 motion for an extension of time to file a

brief. We ORDER the brief tendered to this Court by appellants on November 25, 2014 filed as

of the date of this order.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE